We seem not to have made ourselves clear in the original opinion on the point that it is not necessary in all cases where the state introduces a confession which contains exculpatory statements, for the court to charge in so many words that unless such exculpatory statements have *Page 484 
been shown to be untrue, the accused must be acquitted. Mr. Branch in Sec. 73 of his Annotated P. C. cites many cases supporting the proposition that if the state does not rely for a conviction alone upon the admissions or confessions of the defendant, but introduces evidence in rebuttal of the confessions or admissions, it is not error to refuse to charge that the state is bound by the whole of a confession containing exculpatory statements. To the same effect are the more recent decisions of Pickens v. State, 218 S.W. Rep. 755, and Parrish v. State, 97 Tex.Crim. Rep.. In the case before us the proof showed the killing on Monday at the camp of a Mr. Stokeley where appellant had formerly worked, and from which he had been discharged because of information of his misconduct given by deceased in reference to whom eh said after his discharge — that he ought to take a knife and cut her G_d d___n throat. On Sunday after the killing Mr. Stokeley, looking for some mules, and without knowledge of appellant's presence there, went to another camp where appellant had gotton work after this homicide. Appellant saw Stokeley and ran into a tent and hid, saying that Stokeley was not looking for mules but was looking for him, — that he had killed that woman. He said, "I got to go because I killed that woman down there." He was nervous and left the camp in a few moments and headed out into the woods. He kept looking back until he got out of sight. He did not return to the camp. The deceased was shot with a 32.20 bullet and it was shown that appellant was in possession of such pistol the day after she was shot. These facts with others in the record show that the state was not relying solely on appellant's confession to connect him with the killing.
But, it may be said, while these facts show, independent of the confession, appellant's animosity and motive as well that he killed the woman, still they are not enough to meet and overcome the exculpatory statements that he killed her, as stated in the confession, because she pointed a pistol at him. Let us reason further. If the woman had in fact pointed the pistol at appellant and this caused him to believe himself in danger, defending against which he shot her, — the killing would be in self-defense. That part of the confession referred to as exculpatory states that he shot the woman after she pointed a pistol at him, and this raises no issue save that of self-defense. No other testimony is found in the record suggesting the issue of self-defense. As stated in our former opinion, the law of self-defense was fully and explicity given in the charge of the court. In the Pickens case, supra, the *Page 485 
exact point here involved was fully discussed. From the syllabus in that case we quote:
"In murder prosecution, where state did not rely upon evidence of defendant's admission to show that defendant had killed deceased, there being other circumstances to connect defendant with the killing, and court instructed jury on law of self-defense on apparent danger and threats and gave specific instruction covering the defense's theory suggested in the exculpatory statements connected with the admission introduced by the state, court's refusal to instruct that burden was upon the state to disprove exculpatory statements contained in such admission excusing homicide on grounds of self-defense, held not error."
The effect of the charge on self-defense, which theory, as above stated, rests solely on the exculpatory statements in the confession, was to bring the jury directly to a decision as to their belief of the truth or falsity of this exculpatory part of said confession. The accused thus got all the benefit which would have accrued had the court given the charge here contended for. We are not allowed to reverse cases for complaints directed at matters in the charge of the court, unless same be of such serious import as to lead the court to some belief of injury to the accused.
Believing that the law was fully charged and that no injury was possible to appellant in the matter complained of, the motion for rehearing is overruled.
Overruled.